Order entered June 16, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00297-CV

EFO GP INTERESTS, INC. F/K/A EFO GENPAR, INC., EFO HOLDINGS,
     LP, AND EFO LASER SPINE INSTITUTE, LTD., Appellants

                                       V.

                   JAMES S. ST. LOUIS, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10056

                                    ORDER

      Appellant EFO Holdings, LP is in bankruptcy proceedings. Because it does

not appear the appeal is permitted by federal law or the bankruptcy court, further

action in this cause is automatically suspended. See TEX. R. APP. P. 8.2, 8.3.

Accordingly, this cause is ABATED. It may be reinstated on motion by any party

showing, in accordance with rule of appellate procedure 8.3, that the appeal may

proceed. See id. 8.3.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE